           Case 2:21-mc-00157-WBS-JDP Document 4 Filed 08/20/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      2:21-MC-00157-WBS-JDP
12                  Plaintiff,
                                                    STIPULATION AND ORDER EXTENDING TIME
13          v.                                      FOR FILING A COMPLAINT FOR FORFEITURE
                                                    AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $12,700.00 IN                    ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant
18 Charles Robert Giglio (“claimant”), by and through their respective counsel, as follows:

19          1.     On or about March 23, 2021, claimant filed a claim in the administrative forfeiture
20 proceeding with the United States Postal Inspection Service (“USPIS”) with respect to the Approximately

21 $12,700.00 in U.S. Currency (hereafter “defendant currency”), which was seized on January 12, 2021.

22          2.     The USPIS has sent the written notice of intent to forfeit required by 18 U.S.C. §
23 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

24 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a

25 claim to the defendant currency as required by law in the administrative forfeiture proceeding.
26          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                      1
29                                                                         Stipulation and Order to Extend Time

30
            Case 2:21-mc-00157-WBS-JDP Document 4 Filed 08/20/21 Page 2 of 2



 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline was June 21, 2021.

 3          4.       By Stipulation and Order filed June 21, 2021, the parties stipulated to extend to August

 4 20, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          5.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 8 October 19, 2021, the time in which the United States is required to file a civil complaint for forfeiture
 9 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

10 subject to forfeiture.

11          6.       Accordingly, the parties agree that the deadline by which the United States shall be

12 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

13 alleging that the defendant currency is subject to forfeiture shall be extended to October 19, 2021.

14

15 Dated:        08/19/21                                 PHILLIP A. TALBERT
                                                          Acting United States Attorney
16
                                                  By:     /s/ Kevin C. Khasigian
17                                                        KEVIN C. KHASIGIAN
                                                          Assistant United States Attorney
18

19
20 Dated:        08/19/21                                 /s/ Isaac Safier
                                                          ISAAC SAFIER
21                                                        Attorney for potential claimant
                                                          Charles Robert Giglio
22                                                        (Signature authorized by email)
23

24

25          IT IS SO ORDERED.

26 Dated: August 19, 2021

27

28
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
